DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 1/13/2022. Claims 1, 7, and 13 have been amended. 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 1/13/2022. 
With respect to Claim Rejections - 35 USC § 102, independent claim 1 has been amended to include “allocating n low-level buffers and a temporary buffer for each of the multiple videos, wherein n is an integer greater than or equal to 2; and cyclically storing, when a respective video of the multiple videos is processed, each frame in the respective video into each of the corresponding low-level buffers in sequence, and reading the frame to be processed from the corresponding low-level buffer to the corresponding temporary buffer for processing.” The Applicant submits that Thomas does not disclose or suggest the "allocating'' and "cyclically storing" features of amended claim 1. In response, the Examiner agrees and finds Tsuda (US 2009/0274365 A1) to teach this feature. The Applicant submits that independent claim 1 is allowable and independent claims 7 and 13 have been amended similarly to independent claim 1, and therefore allowable. And dependent claims 2-3, 5-6, 8-9, 11-13, 15, and 17-18 depend from one of the independent claims 1, 7, or 13, therefore, they are also allowable over Thomas for at least the reasons discussed above. The Applicant further submits that dependent claims 4, 10, and 16 depend variously on claims 1, 7, and 13, and therefore also allowable for same presented reasons.
In response, with respect to the applicant arguments of independent claims 1, 7, and 13, and dependent claims 2--6, 8-12, and 14-18 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus Allen Thomas, Pub No US 2017/0366591 A1 (hereafter Thomas) in view of Tsuda et al., Pub No US 2009/0274365 A1 (hereafter Tsuda).

Regarding Claim 1, Thomas discloses a computer-implemented method for data processing, the method comprising:
receiving, by computer equipment, a single aggregated data stream from a data aggregation device [FIG.1B & para.0027: Discloses a streaming server (element 104 – computer equipment) receiving a single aggregated data stream (element 133) from a controller (element 102 - a data aggregation device).], wherein the single aggregated data stream includes multiple data packets captured by multiple video capture devices respectively [FIG.1A & para.0020: Discloses a plurality of media sources (element 100a-100c) may be cameras (multiple video capture devices) providing a corresponding plurality of media streams (elements 120a-120c) where each media stream , and wherein each data packet has an identifier of the video capture device that captured the data packet [para.0020: Discloses each chunk may be named or associated with an identifier (e.g. "chunk01.mpg", "chunk02.mpg", etc.); and para.0034: Discloses as another example, a first device may be associated with a device identifier or name ( e.g. "camera 1 ") and may generate a stream of media chunks (e.g. "cameral_chunkl.mpg", "cameral_chunk2.mpg", etc.). A second device may be associated with a different device identifier or name (e.g. "camera 2") and may generate a second stream of media chunks (e.g. "camera2_chunkl .mpg", "camera2_chunk2.mpg", etc.).]; and
determining, by computer equipment, multiple videos associated with the multiple video capture devices from the single aggregated data stream based on the identifiers, wherein each video includes data packets with the same identifier [FIG.1B & para.0035: Discloses the single output stream (element 133 - single aggregated data stream) is transmitted from the controller (element 102) to the streaming server (element 104), where the controller (element 102) mixes and provides the single mixed stream (element 133 - single aggregated data stream) to the streaming server 104. Determining the multiple videos associated with the multiple video capture devices (element 100a-100c) from the single output stream (single aggregated data stream) is based on the identifiers. A first device (a first video capture device) may be associated with a device identifier or name (e.g. "camera 1") and may generate a stream of media chunks (e.g. "camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). And a second device (a second video capture device) may be associated with a different device identifier or name (e.g. "camera 2") and may generate a second stream of media chunks (e.g. .
Thomas does not explicitly disclose allocating n low-level buffers and a temporary buffer for each of the multiple videos, wherein n is an integer greater than or equal to 2; and cyclically storing, when a respective video of the multiple videos is processed, each frame in the respective video into each of the corresponding low-level buffers in sequence, and reading the frame to be processed from the corresponding low-level buffer to the corresponding temporary buffer for processing. However, in analogous art, Tsuda, paragraph 0012, discloses an image processing device receiving images of continuous frames (in sequence) to perform interpolation and color processing thereon, cyclically storing images of a plurality of frames being processed or having been processed by the interpolation color processing circuit, a plurality of image compression processing circuits reading images of frames (reading the frames) having been processed by the interpolation color processing circuit from the storage part to perform image compression processing thereon and being cyclically started up for each of the frames to perform parallel processing thereon. Paragraph 0014 discloses a plurality of storage buffers (n low-level buffers - in order to be a plurality then n must be 2 or greater) storing a predetermined amount of data set (allocating) in advance (into the allocated n low-level buffers) from the frames being processed. Paragraph 0024, 0070, and 0085 discloses the image processing device further includes a memory storing data temporarily for the converted videos. Tsuda also discloses the number of the buffers and the compression circuits uses a round-up integer value (n is an integer) of the calculation value of (processing time of the image compression circuit for one frame) / (processing time of the interpolation color processing circuit for one frame). For example, if the processing time is about 1.5 times that required for interpolation color processing, the predetermined calculated n number low-level buffers to be allocated will be two, if the processing time is about 2.5 times, the calculated n number low-level buffers number will be three, and if 3.5 times, the calculated n number low-level buffers number will be four. Thus, the calculated low-level buffers value n is an integer and is equal to or greater than 2 (the plurality of storage buffers).


Regarding Claim 2, the combined teachings of Thomas and Tsuda discloses the method according to claim 1, and Thomas further discloses wherein receiving the single aggregated data stream from the data aggregation device comprises:
in response to receiving an access request for at least one video capture device of the multiple video capture devices, sending an instruction for starting the at least one video capture device to the data aggregation device [para.0025: Discloses the controller (element 102) may be deployed to manage processing and configuration of the media streams to allow dynamic selection and mixing. The controller (element 102) may transmit commands or requests to control starting and stopping of individual media streams (elements 120a-120c); and para.0026: Discloses the controller (element 102) may display previews to user at a client device, allowing them to select between different media streams (elements 120a-120c). Responsive to the controller (element 102) receiving a selection of a different media stream request, the controller (element 102) transmits the request to control starting of video capture device.]; and
receiving the single aggregated data stream from the data aggregation device, wherein the single aggregated data stream at least includes data packets captured by the at least one video capture device [FIG.1B & para.0027: Discloses the controller (element 102) receives the media streams and processes the chunks (data packets captured by the video capture devices) that includes decoding the chunks, applying filters, adding overlays, mixing frames together, and re-encoding into an output stream (the single aggregated data stream). The streaming server (element 104) receives the single output stream (element 133 - the single aggregated data stream) from the controller (element 102).].

Regarding Claim 3, the combined teachings of Thomas and Tsuda discloses the method according to claim 1, and Thomas further discloses wherein determining the multiple videos from the aggregated data stream comprises:
determining the identifier of each of the multiple data packets included in the single aggregated data stream [FIG.5C & para.0042: Discloses controls (element 504) allow a user to input a device identifier of a media source (determining the identifier), a username of a user associated with the media source, an address of a media source, or any other such information. Once the user confirms the media source, they may select to add the media source to a queue or set of media sources (to be mixed into single aggregated data stream) selectable via controls 502.];
determining one or more data packets with the same identifier among the multiple data packets as a data set [It has been established from claim 1 that each data packet has an identifier of the video capture device that captured the data packet, the identifier identifies the capture device. Thus, para.0034: Discloses a first device (a first video capture device) may be associated with a device identifier or name (e.g. "camera 1" – device identifier) and may generate a stream of media chunks (e.g. "camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). Therefore, chuck1 (data packet 1) contains the identifier camera1 and chunk2 (data packet 2) contains the same identifier camera1 as packet 1. Thus, all of the chunks (packets) received from the first video capture device contains the same device identifier “camera1” in the packets; and para.0039: Discloses operator of the controller (element 102) selects media chunks (determining one or more data packets) from the different media sources where each selected source may be identified (determined) with the same identifier (multiple data packets selected as a data set having same identifier).]; and
determining a video associated with the video capture device corresponding to the identifier based on the data set [FIG.5C & para.0042: Discloses controls (element 504) allow a user to input a device identifier of a media source, a username of a user associated with the media source, an address of a media source, or any other such information (determining a video associated with the video capture device).].

the method according to claim 1, and Thomas further discloses further comprising:
in response to receiving an access request for at least one video of the multiple videos, obtaining an identifier of the at least one video from the access request [para.0035: Discloses at a first time, the operator may select (an access request) the first media source to be the main output, and the controller may send a selection or "take" command to the first media source. The media source may generate subsequent chunks with a predetermined identifier, such as "main_chunkl.mpg", "main_chunk2.mpg", etc.]; and
providing at least one video matched with the obtained identifier among the multiple videos [para.0035: Discloses a client device with a manifest identifying URI’s with "main_chunkn.mpg" may retrieve the first two chunks provided by the first media source.].

Regarding Claim 6, the combined teachings of Thomas and Tsuda discloses the method according to claim 1, and Thomas further discloses wherein the data aggregation device comprises a serializer and a deserializer [para.0027: Discloses the controller (element 102 - a data aggregation device) may perform mixing or processing of the chunks. Processing the chunks includes decoding (a deserializer) the chunks, applying filters, adding overlays, mixing frames together, and/or re-encoding (a serializer) an output stream.].

Regarding Claim 7, Thomas discloses Electronic equipment [FIG.1B & para.0027: Discloses a streaming server (element 104 – electronic equipment), comprising:
one or more processors [FIG.2B: Discloses the streaming server (element 104 – electronic equipment) comprises a processor (element 202).]; and
a storage device [FIG.2B: Discloses the streaming server (element 104 – electronic equipment) comprises memory (element 208).] storing one or more programs configured to be executed by the one or more processors [para.0028: Discloses the streaming server (element 104 – electronic equipment)  processing based on the instructions; and para.0070: Discloses software or programmable code embedded in a computer readable medium that is executed by a processor.], the one or more programs including instructions for causing the electronic equipment to perform operations comprising:
receiving a single aggregated data stream from a data aggregation device [FIG.1B & para.0027: Discloses a streaming server (element 104 – electronic equipment) receiving a single aggregated data stream (element 133) from a controller (element 102 - a data aggregation device).], wherein the single aggregated data stream includes multiple data packets captured by multiple video capture devices respectively [FIG.1A & para.0020: Discloses a plurality of media sources (element 100a-100c) may be cameras (multiple video capture devices) providing a corresponding plurality of media streams (elements 120a-120c) where each media stream (elements 120a-120c) may be of any type and form of streaming media protocol comprising chunks (elements 122a, 122b - multiple data packets) of media; and FIG.1B & para.0027: Discloses that each media source (element 100a-100c - multiple video capture devices) may transmit corresponding chunks of media (elements 122a, 122b - multiple data packets) to the streaming server (element 104). The controller (element 102) retrieves the media chunks (elements 122a, 122b - multiple data packets) and performs decoding media chunks (elements 122a, 122b - multiple data packets), applying filters, adding overlays, mixing frames together, and re-encoding into a single output stream (single aggregated data stream). The controller (element 102) transmits the single output stream (element 133) back to the streaming server (element 104).], and wherein each data packet has an identifier of the video capture device that captured the data packet [para.0020: Discloses each chunk may be named or associated with an identifier (e.g. "chunk01.mpg", "chunk02.mpg", etc.); and para.0034: Discloses as another example, a first device may be associated with a device identifier or name ( e.g. "camera 1 ") and may generate a stream of media chunks (e.g. "cameral_chunkl.mpg", "cameral_chunk2.mpg", etc.). A second device may be associated with a different device identifier or name (e.g. "camera 2") and may generate a second stream of media chunks (e.g. "camera2_chunkl .mpg", "camera2_chunk2.mpg", etc.).]; and
determining multiple videos associated with the multiple video capture devices from the single aggregated data stream based on the identifiers, wherein each video includes data packets with the same identifier [FIG.1B & para.0035: Discloses the single output stream (element 133 - single aggregated data stream) is transmitted from the controller (element 102) to the streaming server (element 104), where the controller (element 102) mixes and provides the single mixed stream (element 133 - single aggregated data stream) to the streaming server 104. Determining the multiple videos associated with the multiple video capture devices (element 100a-100c) from the single output stream (single aggregated data stream) is based on the identifiers. A first device (a first video capture device) may be associated with a device identifier or name (e.g. "camera 1") and may generate a stream of media chunks (e.g. "camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). And a second device (a second video capture device) may be associated with a different device identifier or name (e.g. "camera 2") and may generate a second stream of media chunks (e.g. "camera2_chunk1.mpg", "camera2_chunk2.mpg", etc.). Each video includes data packets with the same identifier, i.e. for “camera 1” video contains chunks (data packets) having the same identifier ("camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). Same with the second device, (e.g. "camera2_chunk1.mpg", "camera2_chunk2.mpg", etc.)].
Thomas does not explicitly disclose allocating n low-level buffers and a temporary buffer for each of the multiple videos, wherein n is an integer greater than or equal to 2; and cyclically storing, when a respective video of the multiple videos is processed, each frame in the respective video into each of the corresponding low-level buffers in sequence, and reading the frame to be processed from the corresponding low-level buffer to the corresponding temporary buffer for processing. However, in analogous art, Tsuda, paragraph 0012, discloses an image processing device receiving images of continuous frames (in sequence) to perform interpolation and color processing thereon, cyclically storing images of a plurality of frames being processed or having been processed by the interpolation color processing circuit, a plurality of image compression processing circuits reading images of frames (reading the frames) having been processed by the interpolation color processing circuit from the storage part to perform image compression processing thereon and being cyclically started up for each of the frames to perform parallel processing thereon. Paragraph 0014 discloses a plurality of n low-level buffers) from the frames being processed. Paragraph 0024, 0070, and 0085 discloses the image processing device further includes a memory storing data temporarily for the converted videos. Tsuda also discloses the number of the buffers and the compression circuits uses a round-up integer value (n is an integer) of the calculation value of (processing time of the image compression circuit for one frame) / (processing time of the interpolation color processing circuit for one frame). For example, if the time required for image compression processing is about 1.5 times that required for interpolation color processing, the number will be two, if 2.5 times, the number will be three, and if3.5 times, the number will be four. Thus, n is an integer greater than or equal to 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Thomas in view of Tsuda to provide this feature. One would be motivated at the time of the invention to use cyclically buffering to resolve speed issues such as processing speeds of a frame of image by a processor being lower than the speed of a frame of image being stored in a buffer [para.0003].

Regarding Claim 8, the combined teachings of Thomas and Tsuda discloses the electronic equipment according to claim 7, and Thomas further discloses wherein receiving the single aggregated data stream from the data aggregation device comprises:
in response to receiving an access request for at least one video capture device of the multiple video capture devices, sending an instruction for starting the at least one video capture device to the data aggregation device [para.0025: Discloses the controller (element 102) may be deployed to manage processing and configuration of the media streams to allow dynamic selection and mixing. The controller (element 102) may transmit commands or requests to control starting and stopping of individual media streams (elements 120a-120c); and para.0026: Discloses the controller (element 102) may display previews to user at a client device, allowing them to select between different media streams (elements 120a-120c). Responsive to the controller (element 102) receiving a selection of a different media stream request, the controller (element 102) transmits the request to control starting of video capture device.]; and
receiving the single aggregated data stream from the data aggregation device, wherein the single aggregated data stream at least includes data packets captured by the at least one video capture device [FIG.1B & para.0027: Discloses the controller (element 102) receives the media streams and processes the chunks (data packets captured by the video capture devices) that includes decoding the chunks, applying filters, adding overlays, mixing frames together, and re-encoding into an output stream (the single aggregated data stream). The streaming server (element 104) receives the single output stream (element 133 - the single aggregated data stream) from the controller (element 102).].

Regarding Claim 9, the combined teachings of Thomas and Tsuda discloses the electronic equipment according to claim 7, and Thomas further discloses wherein determining the multiple videos from the aggregated data stream comprises:
determining the identifier of each of the multiple data packets included in the single aggregated data stream [FIG.5C & para.0042: Discloses controls (element 504) allow a user to input a device identifier of a media source (determining the identifier), a username of a user associated with the media source, an address of a media source, or any other such information. Once the user confirms the media source, they may select to add the media source to a queue or set of media sources (to be mixed into single aggregated data stream) selectable via controls 502.];
determining one or more data packets with the same identifier among the multiple data packets as a data set [It has been established from claim 1 that each data packet has an identifier of the video capture device that captured the data packet, the identifier identifies the capture device. Thus, para.0034: Discloses a first device (a first video capture device) may be associated with a device identifier or name (e.g. "camera 1" – device identifier) and may generate a stream of media chunks (e.g. "camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). Therefore, chuck1 (data packet 1) contains the identifier camera1 and chunk2 (data packet 2) contains the same identifier camera1 as packet 1. Thus, all of the chunks (packets) received from the first video capture device contains the same device identifier “camera1” in the packets; and para.0039: Discloses operator of the controller (element 102) selects media chunks (determining one or more data packets) from the different media sources where each ; and
determining a video associated with the video capture device corresponding to the identifier based on the data set [FIG.5C & para.0042: Discloses controls (element 504) allow a user to input a device identifier of a media source, a username of a user associated with the media source, an address of a media source, or any other such information (determining a video associated with the video capture device).].

Regarding Claim 11, the combined teachings of Thomas and Tsuda discloses the electronic equipment according to claim 7, and Thomas further discloses further comprising:
in response to receiving an access request for at least one video of the multiple videos, obtaining an identifier of the at least one video from the access request [para.0035: Discloses at a first time, the operator may select (an access request) the first media source to be the main output, and the controller may send a selection or "take" command to the first media source. The media source may generate subsequent chunks with a predetermined identifier, such as "main_chunkl.mpg", "main_chunk2.mpg", etc.]; and
providing at least one video matched with the obtained identifier among the multiple videos [para.0035: Discloses a client device with a manifest identifying URI’s with "main_chunkn.mpg" may retrieve the first two chunks provided by the first media source.].

Regarding Claim 12, the combined teachings of Thomas and Tsuda discloses the electronic equipment according to claim 7, and Thomas further discloses wherein the data aggregation device comprises a serializer and a deserializer [para.0027: Discloses the controller (element 102 - a data aggregation device) may perform mixing or processing of the chunks. Processing the chunks includes decoding (a deserializer) the chunks, applying filters, adding overlays, mixing frames together, and/or re-encoding (a serializer) an output stream.].

 a non-transitory computer-readable storage medium that stores one or more programs comprising instructions that, when executed by one or more processors of electronic equipment, cause the electronic equipment to implement operations [para.0070: Discloses software or programmable code embedded in a computer readable medium that is executed by a processor.] comprising:
receiving a single aggregated data stream from a data aggregation device [FIG.1B & para.0027: Discloses a streaming server (element 104) receiving a single aggregated data stream (element 133) from a controller (element 102 - a data aggregation device).], wherein the single aggregated data stream includes multiple data packets captured by multiple video capture devices respectively [FIG.1A & para.0020: Discloses a plurality of media sources (element 100a-100c) may be cameras (multiple video capture devices) providing a corresponding plurality of media streams (elements 120a-120c) where each media stream (elements 120a-120c) may be of any type and form of streaming media protocol comprising chunks (elements 122a, 122b - multiple data packets) of media; and FIG.1B & para.0027: Discloses that each media source (element 100a-100c - multiple video capture devices) may transmit corresponding chunks of media (elements 122a, 122b - multiple data packets) to the streaming server (element 104). The controller (element 102) retrieves the media chunks (elements 122a, 122b - multiple data packets) and performs decoding media chunks (elements 122a, 122b - multiple data packets), applying filters, adding overlays, mixing frames together, and re-encoding into a single output stream (single aggregated data stream). The controller (element 102) transmits the single output stream (element 133) back to the streaming server (element 104).], and wherein each data packet has an identifier of the video capture device that captured the data packet [para.0020: Discloses each chunk may be named or associated with an identifier (e.g. "chunk01.mpg", "chunk02.mpg", etc.); and para.0034: Discloses as another example, a first device may be associated with a device identifier or name ( e.g. "camera 1 ") and may generate a stream of media chunks (e.g. "cameral_chunkl.mpg", "cameral_chunk2.mpg", etc.). A second device may be associated with a different device identifier or name (e.g. "camera 2") and may generate a second stream of media chunks (e.g. "camera2_chunkl .mpg", "camera2_chunk2.mpg", etc.).]; and
determining multiple videos associated with the multiple video capture devices from the single aggregated data stream based on the identifiers, wherein each video includes data packets with the same identifier [FIG.1B & para.0035: Discloses the single output stream (element 133 - single aggregated data stream) is transmitted from the controller (element 102) to the streaming server (element 104), where the controller (element 102) mixes and provides the single mixed stream (element 133 - single aggregated data stream) to the streaming server 104. Determining the multiple videos associated with the multiple video capture devices (element 100a-100c) from the single output stream (single aggregated data stream) is based on the identifiers. A first device (a first video capture device) may be associated with a device identifier or name (e.g. "camera 1") and may generate a stream of media chunks (e.g. "camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). And a second device (a second video capture device) may be associated with a different device identifier or name (e.g. "camera 2") and may generate a second stream of media chunks (e.g. "camera2_chunk1.mpg", "camera2_chunk2.mpg", etc.). Each video includes data packets with the same identifier, i.e. for “camera 1” video contains chunks (data packets) having the same identifier ("camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). Same with the second device, (e.g. "camera2_chunk1.mpg", "camera2_chunk2.mpg", etc.).].
Thomas does not explicitly disclose allocating n low-level buffers and a temporary buffer for each of the multiple videos, wherein n is an integer greater than or equal to 2; and cyclically storing, when a respective video of the multiple videos is processed, each frame in the respective video into each of the corresponding low-level buffers in sequence, and reading the frame to be processed from the corresponding low-level buffer to the corresponding temporary buffer for processing. However, in analogous art, Tsuda, paragraph 0012, discloses an image processing device receiving images of continuous frames (in sequence) to perform interpolation and color processing thereon, cyclically storing images of a plurality of frames being processed or having been processed by the interpolation color processing circuit, a plurality of image compression processing circuits reading images of frames (reading the frames) having been processed by the interpolation color processing circuit from the storage part to perform image compression processing thereon and being cyclically started up for each of the frames to perform parallel processing thereon. Paragraph 0014 discloses a plurality of storage buffers storing a predetermined amount of data set in advance (allocating n low-level buffers) n is an integer) of the calculation value of (processing time of the image compression circuit for one frame) / (processing time of the interpolation color processing circuit for one frame). For example, if the time required for image compression processing is about 1.5 times that required for interpolation color processing, the number will be two, if 2.5 times, the number will be three, and if3.5 times, the number will be four. Thus, n is an integer greater than or equal to 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Thomas in view of Tsuda to provide this feature. One would be motivated at the time of the invention to use cyclically buffering to resolve speed issues such as processing speeds of a frame of image by a processor being lower than the speed of a frame of image being stored in a buffer [para.0003].

Regarding Claim 14, the combined teachings of Thomas and Tsuda discloses the non-transitory computer-readable storage medium according to claim 13, and Thomas further discloses wherein receiving the single aggregated data stream from the data aggregation device comprises:
in response to receiving an access request for at least one video capture device of the multiple video capture devices, sending an instruction for starting the at least one video capture device to the data aggregation device [para.0025: Discloses the controller (element 102) may be deployed to manage processing and configuration of the media streams to allow dynamic selection and mixing. The controller (element 102) may transmit commands (instruction) or requests to control starting and stopping of individual media streams (elements 120a-120c); and para.0026: Discloses the controller (element 102) may display previews to user at a client device, allowing them to select between different media streams (elements 120a-120c). Responsive to the controller (element 102) receiving a selection of a different media stream request, the controller (element 102) transmits the request to control starting of video capture device.]; and
receiving the single aggregated data stream from the data aggregation device, wherein the single aggregated data stream at least includes data packets captured by the at least one video capture device [FIG.1B & para.0027: Discloses the controller (element 102) receives the media streams and processes the chunks (data packets captured by the video capture devices) that includes decoding the chunks, applying filters, adding overlays, mixing frames together, and re-encoding into an output stream (the single aggregated data stream). The streaming server (element 104) receives the single output stream (element 133 - the single aggregated data stream) from the controller (element 102).].

Regarding Claim 15, the combined teachings of Thomas and Tsuda discloses the non-transitory computer-readable storage medium according to claim 13, and Thomas further discloses wherein determining the multiple videos from the aggregated data stream comprises:
determining the identifier of each of the multiple data packets included in the aggregated data stream [FIG.5C & para.0042: Discloses controls (element 504) allow a user to input a device identifier of a media source (determining the identifier), a username of a user associated with the media source, an address of a media source, or any other such information. Once the user confirms the media source, they may select to add the media source to a queue or set of media sources (to be mixed into single aggregated data stream) selectable via controls 502.];
determining one or more data packets with the same identifier among the multiple data packets as a data set [It has been established from claim 1 that each data packet has an identifier of the video capture device that captured the data packet, the identifier identifies the capture device. Thus, para.0034: Discloses a first device (a first video capture device) may be associated with a device identifier or name (e.g. "camera 1" – device identifier) and may generate a stream of media chunks (e.g. "camera1_chunk1.mpg", "camera1_chunk2.mpg", etc.). Therefore, chuck1 (data packet 1) contains the identifier camera1 and chunk2 (data packet 2) contains the same identifier camera1 as packet 1. Thus, all of the chunks (packets) received from the first video capture device contains the same device identifier “camera1” in the packets; and para.0039: Discloses operator of the controller (element 102) selects media chunks (determining one or more data packets) from the different media sources where each selected source may be identified (determined) with the same identifier (multiple data packets selected as a data set having same identifier).]; and
determining a video associated with the video capture device corresponding to the identifier based on the data set [FIG.5C & para.0042: Discloses controls (element 504) allow a user to input a device identifier of a media source, a username of a user associated with the media source, an address of a media source, or any other such information (determining a video associated with the video capture device).].

Regarding Claim 17, the combined teachings of Thomas and Tsuda discloses the non-transitory computer-readable storage medium according to claim 13, and Thomas further discloses further comprising:
in response to receiving an access request for at least one video of the multiple videos, obtaining an identifier of the at least one video from the access request [para.0035: Discloses at a first time, the operator may select (an access request) the first media source to be the main output, and the controller may send a selection or "take" command to the first media source. The media source may generate subsequent chunks with a predetermined identifier, such as "main_chunkl.mpg", "main_chunk2.mpg", etc.]; and
providing at least one video matched with the obtained identifier among the multiple videos [para.0035: Discloses a client device with a manifest identifying URI’s with "main_chunkn.mpg" may retrieve the first two chunks provided by the first media source.].

Regarding Claim 18, the combined teachings of Thomas and Tsuda discloses the non-transitory computer-readable storage medium according to claim 13, and Thomas further discloses wherein the data aggregation device comprises a serializer and a deserializer[ para.0027: Discloses the controller (element 102 - a data aggregation device) may perform mixing or processing of the chunks. Processing the chunks includes decoding (a deserializer) the chunks, applying filters, adding overlays, mixing frames together, and/or re-encoding (a serializer) an output stream.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus Allen Thomas, Pub No US 2017/0366591 A1 (hereafter Thomas) in view of Tsuda et al., Pub No US 2009/0274365 A1 (hereafter Tsuda) and further in view of Stephen Lau, Pub No US 2018/0131844 A1 (hereafter Lau).

Regarding Claim 4, the combined teachings of Thomas and Tsuda discloses the method according to claim 1, and Thomas further discloses that each media source (element 100a-100c) may transmit corresponding chunks of media (elements 122a, 122b - multiple data packets) to a streaming server (element 104) [para.0027], however the combined teachings do not explicitly disclose further comprising:
simultaneously sending a trigger signal with a predetermined frequency to the data aggregation device and another data aggregation device so that the device and the another data  device synchronously obtain the data packets captured by the different video capture devices at the predetermined frequency (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Lau discloses in FIG.1 and para.0037 a system (element 10) that includes least two capture devices (element 14 and element 16) where each switch from a respective idle mode to a respective recording mode upon receipt of a trigger signal (element 24 – simultaneously sent to each capture device). The capture devices (element 14 and element 16) each generate data packets (elements 28 and element 30). A synchronizer (element 20) sends a sync signal (element 40) to the capture devices (element 14 and element 16) to ensure obtaining of the data packets are accomplished synchronously. Paragraph 0050 discloses the sync signal (element 40) timing may be based on an arbitrary, regularly, or repeating signal (a predetermined frequency). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Thomas and Tsuda in view of Lau to have these features. One would be motivated at the time of the invention to have this capability since there is a desire have the ability to synchronize and correlate image recordings from multiple digital cameras with other non-image data captured during image recording [Lau: para.0003].

Regarding Claim 10, the combined teachings of Thomas and Tsuda discloses the electronic equipment according to claim 7, and Thomas further discloses that each media source (element 100a-100c) may transmit corresponding chunks of media (elements 122a, 122b - multiple data packets) to a streaming server (element 104) [para.0027], however the combined teachings do not explicitly disclose further comprising:
simultaneously sending a trigger signal with a predetermined frequency to the data aggregation device and another data aggregation device so that the data aggregation device and the another data aggregation device synchronously obtain the data packets captured by the different video capture devices at the predetermined frequency (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Lau discloses in FIG.1 and para.0037 a system (element 10) that includes least two capture devices (element 14 and element 16) where each switch from a respective idle mode to a respective recording mode upon receipt of a trigger signal (element 24 – 

Regarding Claim 16, the combined teachings of Thomas and Tsuda discloses the non-transitory computer-readable storage medium according to claim 13, and Thomas further discloses that each media source (element 100a-100c) may transmit corresponding chunks of media (elements 122a, 122b - multiple data packets) to a streaming server (element 104) [para.0027], however the combined teachings do not explicitly disclose further comprising:
simultaneously sending a trigger signal with a predetermined frequency to the data aggregation device and another data aggregation device so that the data aggregation device and the another data aggregation device synchronously obtain the data packets captured by the different video capture devices at the predetermined frequency (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Lau discloses in FIG.1 and para.0037 a system (element 10) that includes least two capture devices (element 14 and element 16) where each switch from a respective idle mode to a respective recording mode upon receipt of a trigger signal (element 24 – simultaneously sent to each capture device). The capture devices (element 14 and element 16) each generate data packets (elements 28 and element 30). A synchronizer (element 20) sends a sync signal (element 40) to the capture devices (element 14 and element 16) to ensure obtaining of the data packets are accomplished synchronously. Paragraph 0050 discloses the sync signal (element 40) timing may be based on an arbitrary, regularly, or repeating signal (a predetermined frequency). Therefore, it would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al., (US 2018/0328698 A1) - Discloses multiple video capture and transmission devices may be coordinated to deliver a multitude of video streams or to aggregate supplementary data into the video stream and/or to permit coordinated command and control of the video capture and transmission devices [para.0072].
Van Hoff et al., (US 2020/0195906 A1) - Discloses an aggregation system that includes a set of code and routines that, when executed by a processor, aggregate raw video data (e.g., image frames) received from the camera modules to form 3D video data. The aggregation system may be configured to process the raw video data to generate a compressed stream of 3D video data [para.0085].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426